RENDERED: JANUARY 7, 2022; 10:00 A.M.
                      NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                           NO. 2020-CA-1331-MR

ROBERT FIGA AND GAYLE FIGA                                     APPELLANTS


              APPEAL FROM JEFFERSON CIRCUIT COURT
v.            HONORABLE A. C. MCKAY CHAUVIN, JUDGE
                      ACTION NO. 15-CI-006071


WOODS OF ST. THOMAS
HOMEOWNERS ASSOCIATION,
INC.; DAN NAFZIGER; JOYCE
WEICK; RAY DOWNS; SETH OWEN;
SHERRY HUMPHREY; AND SUSAN
STEWART                                                          APPELLEES


                                 OPINION
                                AFFIRMING

                                ** ** ** ** **

BEFORE: CETRULO, LAMBERT, AND TAYLOR, JUDGES.

LAMBERT, JUDGE: Robert and Gayle Figa (the Figas) appeal from the Jefferson

Circuit Court’s orders granting summary judgment to the Woods of St. Thomas

Homeowners Association, Inc. (the Woods or HOA), and its Board of Directors.

We affirm.
              In 2012, the Figas became property owners in the Woods, and in

March 2015, pursuant to the HOA’s amended restrictions, they sought to construct

a wrought iron fence on their lot by filing an application with the HOA’s

architectural committee. The chairman of the committee (Ray Downs) denied the

Figas’ application but invited them to present their request to the full Board of

Directors. The Board likewise denied the request,1 and the Figas initiated, in

December of that year, their complaint in the Jefferson Circuit Court against the

HOA and its Board (collectively, the defendants or the appellees). The Figas

sought equitable relief for the ability to construct the fence, asserting that the

Board’s action was arbitrary since the proposed fence was in conformity with the

deed restrictions and was necessary to contain their pet (a requirement of the deed

restrictions); they also requested attorney fees and costs. The defendants answered

that the denial of the Figas’ application was within their designated discretionary

authority and that they should be compensated for attorney fees and costs

expended in defending the lawsuit.




1
  The stated reason for the architectural committee’s denial of the Figas’ proposed fence was
that, since its inception, the HOA had never allowed fencing “along the wood[s]” because of the
desire “to maintain the beauty of the subdivision” and that it would be unfair to other owners
whose prior applications had been denied. The full Board’s subsequent denial stated similar
reasons, more specifically that the Figas’ lot enjoyed an unobstructed view of the woods and
“any fence would impact the uninterrupted view of the woods that flows consistently behind the
houses on [their] side of Wood Briar Road.”

                                              -2-
             In July 2019, while the litigation continued in the circuit court, the

Figas submitted another application with the HOA, and this time they were granted

permission to construct their desired fence. The Figas then sought leave to file an

amended complaint and attached as an exhibit an appraisal of their property in

support of their claim that they suffered monetary damages. The circuit court held

that motion in abeyance by agreement of the parties. Meanwhile, the defendants

filed a motion for summary judgment, arguing that the issues before the circuit

court were deemed moot by the Board’s approval for the Figas to construct the

fence. The circuit court agreed, and it entered its order granting the defendants’

motion on June 18, 2020. The Figas filed a timely motion, pursuant to Kentucky

Rules of Civil Procedure (CR) 59.05, 52.02, 60.01, and 60.02, for the circuit court

to reconsider its ruling. The motion was denied on September 22, 2020, and the

Figas filed this appeal.

             We begin by stating our standard of review of an order granting a

motion for summary judgment:

             Summary judgment is a device utilized by the courts to
             expedite litigation. Ross v. Powell, 206 S.W.3d 327, 330
             (Ky. 2006). It is deemed to be a “delicate matter”
             because it “takes the case away from the trier of fact
             before the evidence is actually heard.” Steelvest, Inc. v.
             Scansteel Service Center, Inc., 807 S.W.2d 476, 482 (Ky.
             1991). In Kentucky, the movant must prove no genuine
             issue of material fact exists, and he “should not succeed
             unless his right to judgment is shown with such clarity
             that there is no room left for controversy.” Id. The trial

                                         -3-
             court must view the evidence in favor of the non-moving
             party. City of Florence v. Chipman, 38 S.W.3d 387, 390
             (Ky. 2001). The non-moving party must present “at least
             some affirmative evidence showing the existence of a
             genuine issue of material fact[.]” Id. On appeal, our
             standard of review is “whether the trial court correctly
             found that there were no genuine issues as to any
             material fact and that the moving party was entitled to
             judgment as a matter of law.” Scifres v. Kraft, 916
             S.W.2d 779, 781 (Ky. App. 1996). Furthermore, because
             summary judgments do not involve fact-finding, our
             review is de novo. Pinkston v. Audubon Area Community
             Services, Inc., 210 S.W.3d 188, 189 (Ky. App. 2006).

Keaton v. G.C. Williams Funeral Home, Inc., 436 S.W.3d 538, 542 (Ky. App.

2013). See also Western Surety Company v. City of Nicholasville, 552 S.W.3d

101, 108 (Ky. App. 2018).

             We next enunciate the standard applied to reviewing whether an issue

is moot: “It has been long established that judicial power may constitutionally

extend to only justiciable controversies. Therefore, an appellate court is generally

without jurisdiction to reach the merits where no ‘present, ongoing controversy’ or

case in controversy exists as the court is unable to grant meaningful relief to either

party.” Cabinet for Health & Family Servs. v. Courier-Journal, Inc., 493 S.W.3d

375, 382 (Ky. App. 2016) (citations omitted) (quoting Dep’t of Corr. v. Engle, 302

S.W.3d 60, 63 (Ky. 2010)).

                    However, as with nearly all other principles,
             mootness is not absolute. Instead, Kentucky courts have
             recognized that in instances when issues are “capable of
             repetition, yet evading review” or when there exists a


                                          -4-
             strong “public interest” in the substantive resolution of a
             matter that we may decide the merits of the case despite a
             party’s lack of standing.

Commonwealth v. Collinsworth, 628 S.W.3d 82, 86 (Ky. 2021).

             The Figas assert that summary judgment was improper because issues

of material fact existed (namely, their claims of bad faith and misconduct by the

Board members as well as the matter of damages, attorney fees, and costs, with the

latter allegation addressed by their abated motion to amend the complaint).

             We disagree. The circuit court found that, because the Figas sought in

their complaint a court order to permit installation of their fence, and such

permission has since been granted, it was without jurisdiction to rule on a matter

which was no longer justiciable. Courier-Journal, 493 S.W.3d at 382. Nor do any

of the exceptions listed in Collinsworth, supra, apply.

             Although we appreciate the Figas’ frustration in the lengthy road to

fence construction (which included their witnessing 111 fences in the 282-

residence neighborhood), they acknowledged the Board’s discretionary authority to

grant or deny approval when they became homeowners in the Woods. The

Board’s explanation that it had never granted permission to place a fence on

properties bordering the woodlands was not an abuse of discretion. The record

indicates that a certain amount of the four-year delay was attributable to the Figas.

Most importantly, the fact that approval by the Board was granted resolved the



                                         -5-
issue and removed it from the circuit court’s ability to rule on the merits of the

Figas’ claim for equitable relief. Engle, 302 S.W.3d at 63.

              Regarding damages, we agree with the circuit court that there was

nothing in the record put forth by the Figas to substantiate that claim. The

“appraisal” they submitted was not evidence in support of damages but mere

speculation of what their property might have sold for had the fence been

constructed. The Figas at no time alleged that they had attempted to sell or

refinance their property during the litigation. And, although the addition of a fence

could have arguably increased the value of their home, the lack of a fenced yard

did not decrease the value. Therefore, the appraisal was irrelevant, and the circuit

court properly declined to consider it.2

              We lastly address the issue of attorney fees and costs. The Figas insist

that the circuit court’s failure to rule on whether they should be granted an award

requires reversal. The appellees contend that the Figas did not properly plead this

issue under CR 8.01 which states, in pertinent part, that “[a] pleading which sets

forth a claim for relief . . . shall contain (a) a short and plain statement of the claim




2
  The order granting summary judgment did not speak to damages, but the circuit court’s order
concerning the Figas’ post-judgment motion discussed their position on the market value of their
property and concluded thusly: “There is no evidence of record, even when viewed in the light
most favorable to the Figas, to support this position.”

                                              -6-
showing that the pleader is entitled to relief and (b) a demand for judgment for the

relief to which he deems himself entitled.”

             The Figas’ claims were based in equity. The Kentucky Supreme

Court had this to say about the award of attorney fees and costs in such cases:

             However, in Bell v. Commonwealth, this Court
             determined an equitable award of attorneys’ fees was
             inappropriate. See 423 S.W.3d 742, 750 (Ky. 2014).

                     “Historically, courts ruled based on the common
             law, code or statutory law, and equity.” Id. at 747.
             However, “[e]ventually, at least in most states, the courts
             of equity and law were combined . . .” Id. As courts are
             now empowered by statutory and rule-based law, “those
             rules are also binding. Equity practice, in general, is
             merged with law, or the statutory provisions. Only when
             there is no law or precedent does a court have the
             authority to exercise pure equity.” Id. (citing Vittitow v.
             Keene, 265 Ky. 66, 95 S.W.2d 1083, 1084 (1936)).
             Thus, “[l]aw trumps equity.” Bell, 423 S.W.3d at 748.
             Under the American rule, “attorney’s fees in Kentucky
             are not awarded as costs to the prevailing party unless
             there is a statute permitting it or as a term of a contractual
             agreement between the parties.” Id. While attorneys’
             fees are awardable as a sanction “when the very integrity
             of the court is in issue,” id. at 749 (emphasis original),
             “trial courts may not award attorney’s fees just because
             they think it is the right thing to do in a given case.” Id.
             at 750.

                     Thus, we take this opportunity to clarify that,
             without a sound basis in contract or statute, a trial
             court may not award attorneys’ fees. The trial court
             is still empowered to order a party to pay attorneys’
             fees as a sanction, but only when the integrity of the
             court is at stake.


                                          -7-
Seeger v. Lanham, 542 S.W.3d 286, 294-95 (Ky. 2018) (emphasis added).

Accordingly, the lack of a ruling on this issue did not render the judgment infirm.

             The orders of the Jefferson Circuit Court are affirmed.

             ALL CONCUR.



BRIEFS FOR APPELLANTS:                    BRIEF FOR APPELLEES:

Richard V. Hornung                        Jason C. Vaughn
William A. Merrifield                     Louisville, Kentucky
Louisville, Kentucky




                                         -8-